DETAILED ACTION
	Claims 1-2, 4-9, 12-13and 29-38 are pending and examined herein. Claims 3, 10-11, and 14-28 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The instant application claims domestic priority to PRO 62/825,559 filed on 3/28/2019.

Election/Restrictions
Applicant’s election without traverse of Group 1 (Claims 1, 2, 4-9, 12, 13, and newly added dependent claims 29-38) in the reply filed on 5/17/2022 is acknowledged.

Specification
	The following minor informalities are objected to in the specification
[0014], [0015] “In many embodiment” should be changed to “In many embodiments”
[0019], [0022] “In certain embodiment” should be changed to “In certain embodiments”
[00107] “A carrier protein may is fused” should be changed to “A carrier protein may be fused”
[00104] “One example of a domain that may be employed to target the ED-carrier protein fusions for proteasornal degradation a proline (P), glutamic acid (E), serine (S) and threonine (T) (PEST) degradation signal” should be corrected to “One example of a domain that may be employed to target the ED-carrier protein fusions for proteasomal degradation is a proline (P), glutamic acid (E), serine (S) and threonine (T) (PEST) degradation signal”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1, 12, 33, and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
Claim 33 recites the genus of a variant of SEQ ID NO: 30 “that complexes with the EA to form an ED-EA complex.” The specification discloses three examples of ED donor fragments (Table 3). Namely, SEQ ID NO: 30, 31, and 32. Insufficient structure is provided within the specification for the entire genus of variants that complex
Claim 35 recites “The method according to claim 34, wherein the domain is selected to increase the stability of the ED-carrier protein fusions as compared to ED-carrier protein fusions lacking the domain.” However, the disclosure provides insufficient written description for a genus wherein the domain is selected to increase the stability of the ED-carrier protein fusions. The disclosure supports a genus wherein the domain is selected to decrease the stability of the ED-carrier protein fusions, as several examples are provided. Paragraph 104 of the instant specification states “For example, the domain may be a domain that targets the ED-carrier protein fusions for proteasomal degradation (e.g., ubiquitin-dependent proteasomal degradation). One example of a domain that may be employed to target the ED-carrier protein fusions for proteasornal degradation [is] a proline (P), glutamic acid (E), serine (S) and threonine (T) (PEST) degradation signal. Another example of such a domain is a CL1 degradation signal. The amino acid sequences of example PEST and CL1 degradation signals are provided in Table 2 below.” SEQ ID NO: 28 and 29 provide the sequences of exemplary degradation signals. However, no examples or other forms of written description support the entire genus wherein the domain is selected to increase stability. Protein domains that increase stability of ED-carrier protein fusions as compared to ED-carrier protein fusions lacking the domain encompass a widely variant genus that depends on the structure of the carrier protein itself. However, the genus of carrier proteins in itself is widely variant, encompassing natural proteins, synthetic proteins and mutated proteins (see paragraph 12 of the specification). Without exemplary species of carrier protein, it is impossible to determine a structure-function relationship of carrier protein domains that increase the stability of the ED-carrier fusion protein. Such a structure-function correlation is not known in the art at the time of filing date. Lastly, no species of ED-carrier protein domains that increase stability of the fusion were disclosed that could be considered as representative of the entire genus.
Therefore, one of skill in the art would not recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed.

Claims 1 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitation "the transcription factor" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation “test agent.” There is insufficient antecedent basis for this limitation in the claim because claim 5, on which claim 31 is dependent, does not recite “a test agent.” Furthermore, it is unclear how the cell is contacted with more than one test agent (i.e. whether both agents are tested concurrently or whether there is an additional step in the method of claim 1). For the purposes of examination, claim 31 is interpreted to mean that the test agents are applied concurrently.


Claims 6 and 38 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 6 recites “wherein the activity of the promoter region is indicative of activity of a cell signaling pathway of interest.” The phrase “indicative of activity of a cell signaling pathway” fails to provide a meaningful limitation of the claimed method and fails to further limit claim 1 because no boundaries are defined for “indicative.”
Similarly, claim 38 recites “wherein the activity of the promoter region may be indicative of the activity of a cellular signaling pathway.” This claim fails to further limit independent claim 1 because “indicative” does not provide a meaningful limitation. Furthermore, the condition that the activity of the promoter indicates the activity of a cellular signaling pathway is not absolutely required in the claim language. 
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-9, 12-13, and 29-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites a process comprising the mental step “assessing the activation level of the transcription factor based on the detected level of the enzymatic activity” and claim 5 recites “assessing the activity level of the promoter region in response to contacting the cell with the agent based on the detected level of the enzymatic activity.” This judicial exception is not integrated into a practical application because meaningful limitations are not assigned to the step of “assessing” in claims 1 and 5. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of an enzyme donor-acceptor complex with enzymatic activity wherein the enzyme donor is coupled to an promoter and the use of this system to test an agent are well-understood, routine, and conventional. For instance, Michnick et al. (WO 2004/070351; PTO-892) describes protein fragment complementation assays for drug discovery, in particular to identify compounds that activate or inhibit cellular pathways (see Abstract) and further teaches the use of inducible promoters in the design of expression vectors for these complementation assays (see page 4, paragraph 1, (g)). Wehrman et al. (US 8,541,175; PTO-892), as well as other publications cited within, describes the beta-galactosidase assay wherein fragments of the beta-galactosidase enzyme are the enzyme donor-acceptor pair (see Fig. 1). Wehrman also stipulates that “Various promoters, including inducible promoters, may be used to drive the various vectors of the present invention” (column 6, lines 50-52). Raab et al. (PGPub 2013/0203067; PTO-892) also discloses enzyme fragment complementation of enzyme donor-acceptor pairs as follows: “The present invention is exemplified by use of enzyme fragment complementation. First shown in prokaryotes, enzyme fragment complementation (EFC) using beta-galactosidase (β-gal) is based on the complementation of enzyme fragments to form an active enzyme. See, e.g., Ullman et al., J. Mal. Biol. 24:339-43 (1967); Ullman et al., J. Mal. Biol. 32:1-13 (1968); Ullman et al., J. Mal. Biol. 12:918-23 (1965)” (paragraph 15). Therefore, claims 1, 2-3, 4-9, 12-13, and 29-38 are ineligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-9, 12-13, 29-31, 33, and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Wehrman et al. (U.S. Patent No. 8,541,175) in view of Michnick (WO2004/070351; PTO-892).  
Pertaining to claim 1 and all dependent claims, Wehrman discloses methods of determining whether a first and second protein interact. Wehrman states that “Embodiments of the method include: (a) providing a cell comprising: (i) a first fusion protein of said first protein and a first beta-galactosidase fragment, wherein the first beta-galactosidase fragment is a variant minimal N-terminal beta-galactosidase peptide; and (ii) a second fusion protein of said second protein and a second beta-galactosidase fragment; wherein the first and second beta-galactosidase fragments have an affinity for each other which provides a known level of beta-galactosidase activity in the absence of an interaction between the first and second proteins that is lower than the activity observed in the presence of an interaction between the first and second proteins“ (column 1, lines 53-61). Wehrman teaches that “Aspects of these embodiments include the use of a first β-galactosidase fragment (also known as an enzyme donor or a fragment) that is a variant minimal N-terminal β-galactosidase peptide” (column 10, lines 60-63). The second β-galactosidase fragment is referred to as the acceptor (see column 12, lines 16-17). Wehrman teaches that “Protein-protein interactions mediated by a third molecule can be detected and quantitated. The kinetics of binding also can be studied. For example, kinetics of binding can be determined by measuring β-gal activity at different times following addition of binding mediator to cultures of cells expressing fusions of first and second binding members and first and second reporter subunits” (column 20, lines 5-11), where reporter subunits are defined as follows: “The reporter subunit may be any molecule wherein the monomer subunit is inactive, but association of two or more identical or different monomers restores activity, e.g., where the activity provides a detectable signal” (column, 15, lines 16-19). Wehrman teaches that “In one embodiment, the reporter subunits are capable of complementing one another to form an enzymatically active complex that is capable of catalyzing the conversion of a substrate to a product which is detectable, either directly or indirectly” (column 17, lines 14-18). 
Wehrman also teaches that “In certain embodiments, the fusion gene constructs of the invention are introduced into cells to assay for binding between the putative binding moieties encoded by the fusion gene constructs. The fusion gene constructs may also contain promoters and other transcriptional and/or translational regulatory sequences that are normally associated with the gene encoding the putative binding moiety” (column 15, lines 36-42). Thus, the fusion of a first protein (carrier protein) and enzyme donor fragment comprising the fusion gene construct are under the control of a promoter (pertinent to claim 12 and claim 37).
Wehrman does not teach detecting the enzymatic activity of the ED-EA complex to assess the activity of the promoter or assessing the activation level of the transcription factor based on the detected level of the enzymatic activity. Wehrman also does not teach introducing into the cell an expression vector that encodes the transcription factor, and culturing the cell under conditions in which the transcription factor is expressed (claim 4).
Michnick teaches “protein fragment complementation assays for drug discovery, in particular to identify compounds that activate or inhibit cellular pathways” (Abstract). Michnick states that “Cell-based reporters are often used to construct transcriptional reporter assays which allow monitoring of the cellular events associated with signal transduction and gene expression. Reporter gene assays couple the biological activity of a target to the expression of a readily detected enzyme or protein reporter. Based upon the fusion of transcriptional control elements to a variety of reporter genes, these systems "report" the effects of a cascade of signaling events on gene expression inside cells. Synthetic repeats of a particular response element can be inserted upstream of the reporter gene to regulate its expression in response to signaling molecules generated by activation of a specific pathway in a live cell. The variety of transcriptional reporter genes and their application is very broad and includes drug screening systems based on beta-galactosidase (beta-gal), luciferase, alkaline phosphatase (luminescent assay), GFP, aequorin, and a variety of newer bioluminescent or fluorescent reporters.” (page 6, “Transcriptional Reporter Assays”). As taught by Wehrman above, the beta-galactosidase assay is an enzyme donor-enzyme acceptor reporter system. Thus, Michnick teaches an enzyme donor-enzyme acceptor reporter system (beta-galactosidase) in which the reporter gene expression is regulated by a response element upstream of the gene. Michnich teaches that the reporter gene is expressed in response to signaling molecules generated by activation of a specific pathway in a live cell, resulting in a enzymatically detectable signal. 
Michnick illustrates the above teaching with an example as follows: “An example of the use of inducible promoters for the TNF pathway is as follows. The IκBa gene is fused in-frame to a PCA reporter fragment-coding sequence. The IκBa fusion protein is expressed under the control of an IκBa promoter, which is controlled primarily by NFκB-dependent signals. This construct (or a cognate engineered cell line) is co-transfected with a vector encoding a binding partner of IκBa, such as the transcription factor p65. Cell stimulation resulting in NFκB pathway activation will result in an increase in IκBa-PCA fusion protein expression due to transcriptional induction of the fusion” (page 67, paragraph 2, lines 1-7). “Cell stimulation resulting in NFκB pathway activation” is interpreted to encompass culturing the cell under conditions in which the transcription factor is expressed (as recited in claim 4). In the above teaching, NFκB is a transcription factor (see page 59, Example 11, paragraph 1, lines 2-3). 
Michnick summarizes the above example as follows: “Therefore, inducible promoter-PCA assays can be used to assess the complex biology of the TNF pathway and similar complex biological systems” (page 68 lines 5-6). Thus, Michnick teaches the use of a protein-fragment complementation assay wherein the activity of the promoter region (resulting in expression of the fusion protein) is indicative of activity of a cell signaling pathway of interest (pertinent to claim 6 and claim 38).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to modify the method of Wehrman by placing the fusion protein comprising an enzyme donor fragment and a carrier protein under the control of a promoter that is activated in response to a transcription factor, as taught by Michnick, to improve the method of Wehrman such that the activity of a signaling pathway could be assessed (also taught by Michnick). One would have had a reasonable expectation of success because the beta-galactosidase assay taught by Wehrman is encompassed by the protein-fragment complementation assays taught by Michnick.
Pertaining to claim 2, Wehrman does not teach a promoter region comprising a transcription factor response element (TRFE) or that the activity of the promoter region is indicative of activity of the transcription factor. 
Michnick teaches protein-fragment complementation assays in which the expression of the enzyme donor construct is controlled by a promoter region that is activated by the presence of a transcription factor. Michnick teaches that “In each case the full-length promoter and enhancer sequence from the gene may be used to direct the expression of the PCA [protein fragment complementation assay] fusion protein. Promoter and enhancer cis-acting elements have been shown to be composed of multiple sequential and overlapping binding sites for the trans-acting transcription factors. The activity of these sites in directing the transcription of their cognate mRNA is generally considered to be independent of binding site orientation and distance from the start site of transcription. A large body of work has demonstrated that these cis-acting elements can be dissected such that individual transcription factor-binding sites are identified. Further, these sites can be engineered into gene expression vectors such that the activity of the expressed gene is dependent on the amount and activity of transcription factors bound to the isolated site” (page 67, paragraph 1). Therefore, Michnick teaches that the promoter sequence contains a transcription factor response element. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to modify the method of Wehmann such that the expression of the fusion protein was under the control of a promoter containing a transcription factor response element, as taught by Michnick. One would have been motivated to make this modification in order to assess the activity of transcription factors, as suggested by Michnick.
Pertaining to claims 5-7, 29 and 31, Wehrman teaches that “In accordance with the description of the present invention above, a yeast cell that inducibly expresses two fusion proteins of α-synuclein, each with a corresponding reporter subunit, is produced. When α-synuclein aggregation occurs in these cells (i.e., when both fusion proteins are expressed), the reporter subunits will complement one another to generate a functional enzyme having a detectable activity. In performing screening assays, the expression of both α-synuclein fusion proteins is induced in the yeast cells in the presence or absence of one or more candidate agents” (column 23, lines 15-23). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to modify the method of Wehrman per Michnick in order to rapidly screen the effects of drug candidates (agents) on cellular signaling pathways without protein purification of an ED-EA system. One would have been motivated to modify Wehrman per Michnick in order to understand the mechanism of action of the drug candidates as well as target and off-target effects on cellular signaling pathways.
Pertaining to claims 8 and 30, Wehrman teaches evaluating enzymatic activity in the presence/absence of a biologic agent. FIG. 5 teaches measurement of β-galactosidase activity the presence or absence of different agents, including Herceptin, which is a monoclonal antibody (biologic).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to modify the method of Wehrman per Michnick in order to test the effect of biologics on cellular signaling pathways. One would have been motivated to do in order to understand the mechanism of action of drug candidates as well as target and off-target effects in the cell. Performing the assay in the absence of the agent provides a control and represents standard practice in the scientific arts.
Pertaining to claim 9, Wehrman teaches that “The methods and compositions of the invention can also be used to study other molecules which influence the interaction of two putative binding partners, e.g., in screening assays, including high-throughput screening assays. Proteins, peptides,
nucleic acids, carbohydrates, lipids, ions, small molecules, synthetic compounds or other substances (either endogenous to the cell or exogenously added) may act as either agonists or antagonists of a binding interaction” (column 19, lines 22-29). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to modify the method of Wehrman per Michnick to test small molecules in order to understand the mechanism of action of the drug candidates as well as target and off-target effects on cellular signaling pathways.
Pertaining to claim 13, Wehrman teaches a fluorescent carrier protein conjugated to an ED-EA system. Wehrman teaches “Physical association of two chimeric proteins brings mutant β-gal fragments, M15 (Ω) and H31Ra (α) into proximity, generating β-galactosidase activity” (column 3, lines 2-4). Wehrman subsequently teaches “α* denotes chimeric proteins consisting of protein of interest-yellow fluorescence protein” (column 3, lines 12-13). Thus, although Wehrman does not teach a carrier protein with enzymatic activity, Wehrman teaches a carrier protein with a detectable signal. Namely, that of fluorescence. 
Since Michnick teaches several alternative detectable signals, including fluorescence as well as enzymatic activities (see page 6 of Michnick, “Transcriptional Reporter Assays), it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to further modify the method of Wehrman per Michnick such that the carrier protein exhibits a different enzymatic activity than the ED. One would have been motivated to make this combination in order to  cross-validate the results of both assays, as illustrated by Wehrman, who compared the beta-galactosidase activity with fluorescence (Fig. 2 of Wehrman).
Pertaining to claim 33, Michnick discloses an N-terminal β-galactosidase peptide (ED sequence), SEQ ID NO: 1 (column 41, lines 25-28), that shares 95% identity to SEQ ID NO. 30 of the instant application.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to modify the method of Wehrman per Michnick as discussed above, further substituting the enzyme donor fragment corresponding to SEQ ID NO: 1 of MIchnick. There would have been a reasonable expectation of success in choosing from a finite number of ED-EA combinations in the method of Wehrman per Michnick. 

Claims 32 is rejected under 35 U.S.C. 103 as being unpatentable over Wehrman and Michnick as applied to claims 1-2, 4-9, 12-13, 29-31, 33 and 37-38 above, as evidenced by KEGG (PTO-892).
See discussion of Wehrman and Michnich above with respect to claim 1.
Wehrman teaches that “In one embodiment, the reporter subunits are capable of complementing one another to form an enzymatically active complex that is capable of catalyzing the conversion of a substrate to a product which is detectable, either directly or indirectly” (column 17, lines 14-18).  Neither Wehrman nor Michnick teach that a detectable signal is generated upon hydrolysis of the substrate by the ED-EA complexes. However, since the activity of a β-galactosidase is hydrolysis (see Reaction in KEGG), it is understood that the detectable signal is generated by the hydrolysis of the β-galactosidase substrate.

Claims 34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Wehrman and Michnick as applied to claims 1-2, 4-9, 12-13, 29-31, 33 and 37-38 above, and further in view of Fan et al. (Assay and Drug Development Technologies, 2007; PTO-892; hereafter Fan).
See discussion of Wehrman and Michnich above with respect to claim 1.
Neither Wehrman nor Michnick teach that the carrier protein contains a domain chosen to affect stability of the ED-carrier fusion (claim 34) or that the domain targets the fusion protein for proteasomal degradation (claim 36).
Fan teaches a destabilizing signal to improve the responsiveness of reporter genes as follows: “’time averaging’ of the transcriptional rate tends to dampen the apparent responsiveness of the reporter to rapidly changing conditions. Responsiveness can be improved by reducing the lifetime of the reporter within the cell, and thus effectively reducing the time averaging window. This can be achieved by adding protein degradation sequences to the reporter gene” (page 131, column 1, paragraph 2). Wehrman teaches that “the term "reporter gene" refers to a coding sequence attached to heterologous promoter or enhancer elements and whose product may be assayed easily and quantifiably when the construct is introduced into tissues or cells” (column 7, lines 19-22).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to modify the method of Wehrman per Michnick with the teachings of Fan by adding a domain to the carrier protein that targets the ED-carrier protein fusion for proteasomal degradation in order to increase the responsiveness of the assay by decreasing the lifetime of the ED-carrier protein fusion in the cell. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDICE LEE SWIFT whose telephone number is (571)272-0177. The examiner can normally be reached M-F 8:00 AM-4:30 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on (571)272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                       
/CANDICE LEE SWIFT/Examiner, Art Unit 1657